Citation Nr: 1708774	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  04-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected impairment of the lumbar spine with degenerative disc disease (DDD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied entitlement to a rating in excess of 40 percent for impairment of the lumbar spine.

In October 2006 and March 2008, the Board remanded the issue of entitlement to an increased rating for the service-connected lumbar spine disability for further development.  This issue was again remanded in January 2009 in order to schedule the Veteran for a Board hearing before a Veterans Law Judge.

In June 2009, the Veteran presented sworn testimony during a Board videoconference hearing.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issue of entitlement to an increased rating for the service-connected lumbar spine disability was again remanded in October 2009 and June 2011 for further development.  The Board also granted service connection for DDD of the lumbar spine in its June 2011 decision.  This disability was included with the previously service-connected impairment of the lumbar spine and the single disability rating for these disabilities remained at 40 percent.

In a February 2015 decision, the Board recognized that the issue of entitlement to a TDIU had been raised by the record, and remanded the increased rating claim for lumbar spine disability and the TDIU claim for further evidentiary development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The VA Appeals Management Center (AMC) continued the previous denials in a May 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims on appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been remanded multiple times in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending claims.

Since the Veteran's lumbar spine claim was last before the Board, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Critically, this type of joint testing was not accomplished during the Veteran's most recent VA examinations March 2012 and November 2015; accordingly, further VA examination is warranted.  Hence, the AOJ should arrange for the Veteran to undergo VA lumbar spine examination by an appropriate medical professional.   

Because the Veteran has asserted entitlement to a TDIU based, in part, on his service-connected lumbar spine disability, the TDIU claim is inextricably intertwined with the pending increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the claim of entitlement to a TDIU must also be remanded.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  

2. Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected impairment of the lumbar spine with DDD.  The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

In addition, the examiner should address the impact of the lumbar spine disability upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

3. Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

